                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION


UNITED STATES OF AMERICA                               CASE NO. 6:19-CR-00160-02

VERSUS                                                 JUDGE JUNEAU

SHANNON DELAHOUSSAYE (02)                              MAGISTRATE JUDGE WHITEHURST


  REPORT AND RECOMMENDATION ON FELONY GUILTY PLEA BEFORE THE
                UNITED STATES MAGISTRATE JUDGE


       Pursuant to Title 28, United States Code, Section 636(b), and with the written and oral

consent of the defendant, this matter has been referred by the District Court for administration of

Guilty Plea and Allocution under Rule 11 of the Federal Rules of Criminal Procedure.

       This cause came before the undersigned U. S. Magistrate Judge for a change of plea hearing

and allocution of the defendant on December 4, 2019. Defendant was present with his counsel,

Thomas E. Guilbeau.

       After said hearing, and for reasons orally assigned, it is the finding of the undersigned that

the defendant is fully competent, that her guilty plea to Count 1 of the Indictment is knowing and

voluntary, and that her guilty plea is fully supported by a factual basis for each of the essential

elements of the offense.

       Therefore, the undersigned U.S. Magistrate Judge recommends that the District Court

ACCEPT the guilty plea of the defendant, Shannon Delahoussaye, in accordance with the terms

of the plea agreement filed in the record of these proceedings, and that Shannon Delahoussaye be

finally adjudged guilty of the offense charged in Count 1 of the Indictment.
      The defendant has waived her right to file an objection to the Report and Recommendation.

      THUS DONE AND SIGNED in chambers at Lafayette, Louisiana this 9th day of

December, 2019.
